Douglas, J.,
dissenting. I respectfully dissent. The “temporary” appointment to this alleged new vacancy in the position of lieutenant of the city of East Cleveland’s fire department has, at the time the briefs were submitted in this case, now lasted nearly one year. Certainly this is not what is contemplated by Section 123.06(b) of the Codified Ordinances of the city of East Cleveland which specifically states: “* * * but in no case shall such temporary appointment continue longer than 180 days in the calendar year.” I would hold that where a vacancy occurs in a civil service position by reason of resignation (the case here) and a valid eligibility list exists to fill that position, qualified employees on a certified list are entitled to a writ of mandamus to compel the appointment from the current list.
In State, ex rel. Bardo, v. Lyndhurst (1988), 37 Ohio St. 3d 106, 524 N.E. 2d 447, we held that a rule adopted by a municipal civil service commission cannot nullify a state civil service statute because the express language in the municipality’s charter did not specifically authorize the commission to adopt rules to supersede conflicting statutory civil service provisions. I find the within cause to be indistinguishable and apply the language in Bardo that: “* * * we hold that express charter language is required to enable a municipality to exercise local self-government powers in a manner contrary to state civil service statutes.” Id. at 110, 524 N.E. 2d at 451.
Because the majority opinion does not follow these precepts, I must respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.